Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Non-Final Office Action based on application 16/098991 RCE filed 03/31/2022.  
Response to Arguments
   
Claims 1-8 & 15-20 have been indicated as allowable providing a terminal disclaimer is filed with co-pending application 16/494160….and the case will reach conclusion depending on applicant’s filing of a terminal disclaimer and also either amendment or cancellation of the pending withdrawn claims 9-14. Pending withdrawn claims need to either be amended to be cancelled or to be consistent with the allowed claims- and included in the terminal disclaimer.
The following is an examiner’s statement of reasons for allowance: 
In applicant’s arguments dated 03/31/2022 they argued and examiner agrees that the best found cited prior art of FRYE- MARTINEZ in US 6772513 in view of RIVAS in US 8382253 8382253 in further view of HAJ- HARIRI in US 20150198380 do not teach of 

“ a device comprising a die comprising a microfluidic device, the microfluidic device comprising a
microelectromechanical system or electronic components in addition to fluid handling
components;

a polymer substrate formed around the die, wherein the substrate surrounds,
abuts and supports the die, the substrate being in direct physical contact with a bottom and sides of the die with only an upper surface of the die being exposed and not covered by the substrate, the exposed upper surface of the die being aligned with a surrounding surface of the polymer substrate; and a separate fluid manifold attached to the surface of the polymer substrate, the manifold extending above the surface of the polymer substrate over the die and on a same side of the substrate as the die, the manifold extending laterally over some portion of the exposed upper surface of the die, the manifold comprising a fluid inlet port and a fluid pathway from the fluid inlet port to a fluid intake of the die to deliver fluid to the die.”

Specifically, the cited prior art which is the best prior art found, and other prior art do not specifically teach of a device wherein the die and specifically a polymer substrate are aligned/coplanar specifically as claimed, and further wherein the fluidic manifold structured specifically as claimed.

The examiner agrees with applicant’s arguments dated 03/31/2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to  www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 & 15-20 (and also the pending withdrawn claims since they also describe the claimed device) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Application 16/494160. Although the claims at issue are not identical, they are not patentably distinct from each other because claims from the 16/494160 claim the same structures though with slightly different wording- specifically the instant manifold is claimed as a fluidic channel. Specifically the 16/494160 case claims:
An apparatus, comprising:

a polymer base layer having a top surface;

a die having a top surface that is substantially coplanar with the top surface of the
polymer base layer, the die includes a fluidic actuator to control fluid flow across the top
surface of the die; and

a fluidic channel coupled to the polymer base layer to provide a fluidic interconnect
between the die and a fluidic input/output (I/O) port.
 While the instant case claims:
A device comprising:

a die comprising a microfluidic device, the microfluidic device comprising a
microelectromechanical system or electronic components in addition to fluid handling
components:

a polymer substrate formed around the die, wherein the substrate surrounds, abuts and
supports the die, the substrate being in direct physical contact with a bottom and sides of the
die with only an upper surface of the die being exposed and not covered by the substrate, the
exposed upper surface of the die being aligned with a surrounding surface of the polymer
substrate; and

a separate fluid manifold attached to the surface of the polymer substrate, the
manifold extending above the surface of the polymer substrate everthe-die-and on a same
side of the substrate as the die, the manifold extending laterally over some portion of the
exposed upper surface of the die, the manifold comprising a fluid inlet port and a fluid
pathway from the fluid inlet port to a fluid intake of the die to deliver fluid to the die.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is (303)297-4344. The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797